Name: Council Regulation (EEC) No 2917/79 of 20 December 1979 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 329/ 16 Official Journal of the European Communities 24. 12. 79 COUNCIL REGULATION (EEC) No 2917/79 of 20 December 1979 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is amended as follows : 1 . The additional note to Chapter ,16 is replaced by the following additional note : 'Additional note : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas subheading 16.02 B I of the Common Customs Tariff includes prepared and preserved poul ­ trymeat or poultry offal ; whereas a flow of imports into the Community of new preparations containing mainly uncooked turkeymeat has appeared ; Whereas it is necessary to have precise details of the trend of these imports ; whereas, for this purpose, it is necessary both to define the products which are subject to the levy and to subdivide the subheading which includes the products in question by amending the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 18 June 1968 ( J ), as last amended by Regulation (EEC) No 291 5/79 (2), For the purpose of subheadings 16.02 B I a) 1 , B III a) 1 and B III b) 1 aa), the term "uncooked" shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings B III a) 1 and B ' III b) 1 aa), show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.' 2 . Subheading 16.02 B I is amended as follows : Rate of duty Heading number Description Autonomous% or levy ( L) Conventional % I 2 3 4 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultry meat or offal : a) Containing 57 % or more by weight of poultry meat (b) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : aa) Containing exclusively turkey meat bb) Other 21 (L) 21 (L) 17 2 . Other 21 (L) 17 b) Containing 25 % or more but less than 57 % by weight of poultry meat (b) 21 (L) 17 c) Other 21 (L) 17 (b) For the purpose of determining the percentage of poultry meat , the weight of any bones is to be disregarded . (!) OJ No L 172, 22 . 7 . 1968 , p. 1 . (2) See page 1 of this Official Journal . 24 . 12. 79 Official Journal of the European Communities No L 329/ 17 Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY